United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1581
                                    ___________

Michael Carmie Antonelli,             *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Arkansas.
Michael Gaines, Chairman, United      *
States Parole Commission,             * [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                              Submitted: April 5, 2007
                                 Filed: April 10, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Carmie Antonelli appeals following the district court’s1 dismissal of
his 28 U.S.C. § 2241 petition and denial of his motion for reconsideration. We
conclude that the dismissal of the section 2241 petition was proper for the reasons
explained by the district court, see United States v. Lurie, 207 F.3d 1075, 1076 (8th
Cir. 2000) (de novo standard of review for § 2241 petition), and that the district court


      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
did not abuse its discretion in denying the motion for reconsideration, see Davidson
& Schaaff, Inc. v. Liberty Nat. Fire Ins. Co., 69 F.3d 868, 871 (8th Cir. 1995)
(abuse-of-discretion standard of review for reconsideration motion).

      Accordingly, we deny Antonelli’s motions on appeal, and we affirm the district
court’s judgment. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-